Citation Nr: 1703197	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-29 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 18, 2011 for a 10 percent rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the appeal period, the Veteran's rating for bilateral pes planus was increased from 10 percent to 30 percent disabling, effective June 16, 2014.  The Veteran has not appealed the RO's decision with regard to the assignment of a 30 percent rating or the effective date assigned for this rating and as such, they will not be addressed in this decision.


FINDING OF FACT

The evidence of record shows that it was factually ascertainable that the Veteran experienced bilateral pes planus with pain on use and manipulation of feet as of September 7, 2010, within one year prior to his seeking an increased rating for this disability.


CONCLUSION OF LAW

The criteria for an effective date of September 7, 2010 for a 10 percent rating for bilateral pes planus have been met.  38 U.S.C.A. § 5110 (West 2014); §§ 3.102, 3.400(o), 4.1-4.14, 4.71a Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date earlier than May 18, 2011 for a 10 percent rating for his service-connected bilateral pes planus.  On May 17, 2011, VA received the Veteran's claim seeking an increased rating for this disability, which at that time had been rated as noncompensable.  In a September 2011 rating decision, the RO increased the Veteran's rating for bilateral pes planus to 10 percent disabling effective May 18, 2011, stating that this was the date the Veteran's increased rating claim was received.  The Board notes, however, that the date stamp shown on the Veteran's claim for an increased rating for his bilateral pes planus shows that it was received on May 17, 2011.  In any event, the Veteran disagreed with the effective date assigned in the September 2011 rating decision, arguing that VA did not consider his reports of pain.  See October 2012 Substantive Appeal VA Form 9.  

The Board finds that an effective date of September 7, 2010, but no earlier, is warranted for a 10 percent rating for the Veteran's service-connected bilateral pes planus.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).    

In this case, the Board finds that it is first factually ascertainable in the record that the criteria for the assignment of a 10 percent rating for bilateral pes planus had been met on September 7, 2010, within one year prior to the receipt of the Veteran's claim for an increased rating.  The Veteran's bilateral pes planus is rated under Diagnostic Code (DC) 5276, which provides a noncompensable rating where pes planus is mild; symptoms relieved by built-up shoe or arch support.  A minimum 10 percent rating for pes planus that is moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under DCs predicated on range of motion measurements.  Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Id. at *6.  

In this case, the evidence shows the Veteran reported that his bilateral pes planus have been manifest by painful motion as early as September 7, 2010, within one year that the Veteran's increased rating claim was received.  During a September 7, 2010 VA medical examination, the Veteran reported that he experienced pain, numbness and tingling in his feet that was not relieved by orthotics.  Two months later, during a November 2010 VA medical appointment, he complained of continued foot pain and the podiatrist noted that he was to obtain custom orthotics and extra depth shoes or custom orthopedic shoes.  At his VA examination in June 2011, he reported foot pain with occasional swelling, and that the orthopedic shoes and inserts he received did not give him relief.  Examination of both feet revealed that he had calluses under both metatarsal heads as well as the medial aspect of both halluxes, and that his Achilles tendon was tender bilaterally.  He was found to have tenderness to palpation of both feet.  Weight bearing was abnormal with increased medial contact stress and weak heel rise.  The findings of the June 2011 VA examination, when viewed with the VA medical records, shows that as early as September 7, 2010, the Veteran as experiencing pain on manipulation and use of the feet, and that his symptoms of pain, numbness and tingling were not relieved by shoe or arch support.  In light of this evidence, the Board finds that the criteria for a 10 percent rating for bilateral pes planus was more nearly approximated as of September 7, 2010.  Although there is an indication in the Veteran's medical records that he was experiencing pain and tenderness in his feet and ankles in April 2010, more than one year prior to his claim for an increased rating, the medical records also show that his shoe modification helped to a certain degree up until September 2010.  Thus, the Board affords the Veteran the benefit of the doubt on this issue, and finds that it is not factually ascertainable in the record that the bilateral pes planus disability increased in severity until September 7, 2010.

The Board notes that an effective date earlier than September 7, 2010 cannot be granted because although the Veteran had sought an increased rating for his bilateral pes planus in July 2009, such claim was denied in a November 2009 rating decision which was not appealed.  Additionally, no new evidence was received in connection with that claim within the one year appeal period.  Thus, the November 2009 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a), 20.1103 (2016).  Thereafter, the first written communication received by the VA in which the Veteran indicated an intent to apply for an increased rating for his bilateral pes planus was the claim received by VA on May 17, 2011.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009)(stating that the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing).  Moreover, to the extent that any evidence would show an increase in the severity of the Veteran's bilateral pes planus prior to May 17, 2010, such evidence would weigh against a finding that an earlier effective date was warranted because the evidence must show that the increase occurred within one year prior to VA's receipt of the Veteran's claim for an increased rating.  See Gaston, 605 F.3d at 980.  Thus, affording the Veteran the benefit of all reasonable doubt, the Board finds that an effective date of September 7, 2010, but no earlier, is warranted.



ORDER

An effective date of September 7, 2010, for the assignment of a 10 percent rating for bilateral pes planus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


